Clifford F. Brown, J.,
concurring. Today we are carefully and correctly applying State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St. 2d 630, 632 [23 O.O.3d 518], in holding that a claimant is entitled to a writ of mandamus directing the Industrial Commission “to order payment of temporary total disability” to the claimant. Ramirez, supra, is crystal clear. It creates no confusion in workers’ compensation law because of any “failure to distinguish between temporary total and temporary partial disability.” As reflected in the syllabus in Ramirez, that case was concerned solely with the issue of temporary total disability, and not with the issue of temporary partial disability or the elements thereof. To discuss temporary partial disability in Ramirez, supra, would have been obiter dictum, and more likely to cause confusion than to avoid it.